Citation Nr: 0811552	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1952 to 
November1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 2005 by 
the Department of Veterans Affairs (VA) (Regional Office 
Location) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed hearing loss and 
tinnitus as a result of exposure to loud noises while in 
service.  According to the veteran's Form DD 214, the veteran 
served in Company "B" Battery 516th Anti-Aircraft Artillery 
Battalion.  It is likely that the veteran's duties and 
training involved exposure to loud noises from the firing of 
artillery shells and missiles.  Also, the veteran disclosed 
in a September 2005 Statement in Support of Claim and 
November 2005 Notice of Disagreement (NOD) that he was 
assigned to 90 MM guns and the Nike Missile System.  For the 
sake of analyzing the veteran's claim, the Board will assume 
the veteran was subjected to noisy conditions during service.

The Board finds that additional development of the veteran's 
claim is required.  The evidence of record contains a Report 
of Medical Examination from November 1954 for separation from 
service.  The November 1954 report disclosed that the 
veteran's ears were in the normal range.  The November 1954 
report did not contain any results from an audiology exam.  
The evidence of record does not contain any other service 
medical records.  

The Board notes that the evidence of record contains VA 
treatment records from 
March 2001 to July 2005.  The latest audiology examination 
the veteran underwent for treatment purposes took place in 
July 2005 at a VA facility.  The VA audiologist summarized 
her findings for each ear rather than including the findings 
of pure tone thresholds, in decibels at 500 Hz to 4000 Hz for 
each ear.  

The June 2005 audiology exam results for the right ear were 
as follows: "pure tone indicates essentially normal hearing 
through 4000 Hz sloping to a moderate hearing loss at 8000 
Hz.  Word recognition ability in noise is consistent with a 
mild impairment."  The June 2005 audiology exam results for 
the left ear were as follows: "pure tone indicates 
essentially mild hearing loss through 4000 Hz sloping to a 
moderate hearing loss at 8000 Hz.  Word recognition ability 
in noise is consistent with a mild impairment."  

The veteran denied having tinnitus when asked by the VA 
audiologist during the June 2005 audiology examination.  The 
VA audiologist included the following in the examination 
notes: "it is at least likely as not that the patient's high 
frequency hearing loss is due to military noise exposure."  

The Board notes that the VA audiologist's findings did not 
include any reference to service records and the service 
medical records, especially the separation examination which 
disclosed the ears to be in the normal range.  The Board 
finds that the absence of such information led to an 
uninformed opinion by the VA audiologist.  

The RO denied the veteran's claim for hearing loss and 
tinnitus in November 2005 based on the lack of any direct 
evidence from the veteran's time in service.  The Board notes 
that the RO mentions in the May 2006 Statement of the Case 
(SOC) that the veteran's hearing loss and tinnitus did not 
manifest until many years after service.  Furthermore, the 
June 2005 audiology examination includes the following 
disclosure by the VA audiologist with respect to post service 
noise exposure: "occupational and recreational noise 
exposure are minimal."  The Board is unclear as to the type 
of noise the veteran was exposed to after service.  

The absence of exact findings of pure tone thresholds, in 
decibels, from the June 2005 audiology examination will 
hamper the Board in making a determination as to whether the 
veteran meets the standards in 38 C.F.R. § 3.385 for hearing 
loss.  The Board concludes that an updated audiology 
examination is required to accurately determine the current 
state of the veteran's hearing loss and to determine if the 
veteran does have tinnitus.  The appropriate pure tone 
threshold at 500 Hz to 4000 Hz, and speech recognition scores 
for each ear should be reported.

Furthermore, an etiological opinion is also required to 
determine if the veteran's hearing loss and tinnitus is 
related to service or due to events outside of service such 
as the natural progression of age.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159(c)(4)(C).  A current audiology examination 
would unquestionably be relevant to the claims for service 
connection.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain 
information (names, addresses, dates) 
concerning all VA and or non-VA 
examinations and treatment received by 
him for hearing loss since his active 
duty ended in 1954.  The agency of 
original jurisdiction should then contact 
the medical providers and, following the 
procedures of 38 C.F.R. § 3.159, obtain 
copies of all related medical records 
which are not already on file.  The VA 
should make another effort to obtain the 
veteran's service medical records.  If 
records are not available the veteran 
should be notified of this.

2.  The veteran should be afforded a VA 
audiology examination to determine the 
extent of any hearing loss and the 
existence of tinnitus.  The appropriate 
pure tone thresholds at 500 Hz to 4000 
Hz, and speech recognition scores for 
each ear should be reported.  The claims 
folder should be made available to and 
reviewed by the VA examiner.  The VA 
examiner should ask the veteran to 
provide a full history of noise exposure 
during service, and after service.  

The examiner should render a clear 
medical nexus opinion as to whether the 
veteran has hearing loss and tinnitus 
which is due to noise exposure in 
service.  That is, the examiner should 
render a clear medical opinion as to 
whether it is at least as likely as not 
(i.e., is there a 50 percent or greater 
likelihood) that the veteran's current 
hearing loss and tinnitus resulted from 
exposure to loud noises in service or 
had its onset within one year after 
service.  If it is determined that the 
veteran had sensorineural hearing loss 
within one year following discharge 
from service, give an opinion as to 
what the pure tone thresholds in 
decibels at 500 to 4000 hertz and 
speech recognition scores would have 
been.  If this cannot be determined 
without resort to speculation, please 
state so.

The findings from the VA audiology 
examination should be reconciled with the 
June 2005 audiology examination.  

A complete rationale must be given for 
all opinions given.

3.  The RO should review the examination 
report to ensure that it is in compliance 
with the terms of this remand.  If not, 
the report should be returned to the 
examiner for correction of any 
deficiency.  Where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

